DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed March 21st, 2022, with respect to claim 16 have been fully considered and are persuasive.  The art-based rejections of the claims has been withdrawn. 
Specifically, Sadi fails to disclose the guide vanes extend through the protective grating penetrating the annular webs in the axial direction.
Applicant's arguments filed March 21st, 2022 with respect to the 35 U.S.C. 112 rejections have been fully considered but they are not persuasive. 
Claim 16 still recites the “can be driven” language and has not been amended to correct the indefiniteness. Claim 19 has been amended to “particularly” in language. This change still does not address the indefinite rejection because two values are recited, and the use of “particularly” renders the claim unclear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the diagonal impeller can be driven via the electric motor”. This is not clear because the language “can” renders ambiguity of whether the fan is driven by the electric motor, or not, and what is specifically required to be present.
Regarding claim 19, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation 0.3<=C/D<=0.75, and the claim also recites 0.4<=C/D<=0.5 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 recites “the outlet guide vane device has a protective grating extending over an outlet portion of the diagonal fan”, but these limitations are already recited in now amended claim 16, and it’s not clear if this is a separate limitation, or not. The claim is considered further limiting because of the features with respect to axial length C of the outlet guide vane device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi (US 9103352) in view of Xu (US 11242868), and further in view of Papst (US 4221546).
Regarding claim 16-18;
Sadi discloses a diagonal fan comprising: an electric motor (5), a housing (1.2), and a diagonal impeller (2) received in the housing, the diagonal impeller can be driven via the electric motor, a diagonal flow is generated during operation that is deflected in an axial flow direction by an inner wall of the housing; an outlet guide vane device (1.5) is arranged adjacent to the diagonal impeller in the axial flow direction, the outlet guide vane device has a plurality of guide vanes (1.3), that are distributed in the circumferential direction; the outlet guide vane device homogenizes an airflow generated by the diagonal impeller and has an air outlet with a specified outlet diameter B, wherein the diagonal fan extends over a total axial length E. Sadi further defines an air inlet with a specified intake diameter A (Figures 1-2), the inlet defines an inlet nozzle (1.1) which determines the intake diameter. Sadi further discloses the outlet guide vane device has a protective grating extending over an outlet portion of the diagonal fan (protective grid 3 as seen in Figure 4), which has an axial length that is less than a total axial length C of the outlet guide vane device (Figure 1). The protective grid further includes a plurality of annular webs (Figure 4).
Sadi fails to explicitly teach the ratio of the total axial length E to the outlet diameter B is configured such that 0.3<E/B<0.6. Sadi further fails to teach the web forms web surfaces extending parallel to the axial flow direction and opposite to each other and the guide vanes extend through the protective grating penetrating the annular webs in the axial direction.
Xu teaches an analogous fan with an outlet fan guard (4) with a plurality of annular webs (42) arranged coaxially to each other, each web forms web surfaces extending parallel to the axial flow direction and opposite to each other (see Figures 2 and 4). The outlet fan guard further includes guide vanes (43) extending through the protective grating penetrating the annular webs in the axial direction (Figure 3), the axial length being less than a total axial length of the outlet guide vane device (see Figures 3-4, axial length of guide vanes longer than the annular webs).
Papst teaches an analogous fan with an impeller (11) with blades (5) and a housing (1), and the housing has a diameter distance (65) relative to the axial length (64), the ratio being approximately 1:3 (Col. 4, Lines 63-65).
Because Sadi discloses a diagonal fan with an outlet with outlet guide vanes and a protective guard with annular webs, and because Xu teaches a diagonal fan with an outlet including integral annular webs and outlet guide vanes such that the guide vanes extend through the protective grating penetrating the annular webs in the axial direction, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet guide vane device of Sadi such that the web forms web surfaces extending parallel to the axial flow direction and opposite to each other and the guide vanes extend through the protective grating penetrating the annular webs in the axial direction as taught by Xu for the purposes of reducing noise arising from turbulent flow, and preventing foreign matter from entering the fan housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the total axial length E to the outlet diameter B of Sadi such that the ratio of the total axial length E to the outlet diameter B is configured such that 0.3<E/B<0.6 as taught by Papst for the purposes of providing a more efficient flow that has reduced noise.
	Regarding claims 20, 21, 23, and 26, Sadi in view of Xu and Papst teaches the diagonal fan according to claim 16 above. Sadi as modified by Xu further teaches the outlet guide vane device has a protective grating extending over an outlet portion of the diagonal fan, which has an axial length that is less than a total axis length C of the outlet guide vane device (see Figures 3-4 of Xu), and the guide vanes of the outlet guide vane device merge directly into the protective grating with the outlet guide vane device, housing, and protective grating are formed integrally (Figures 2-3 of Xu, and Xu further teaches “the plurality of blades is integrated with the casing through injection molding, improving the assembly efficiency” and “the grid mesh 4 covers an air outlet on the one end face of the wind deflector 1 and is integrated with the wind deflector 1 through injection molding”). The annular webs in the region of the guide vanes are formed such that they protrude axially from an inflow edge of the respective guide vanes (Figures 3-5 of Xu). 
	Regarding claims 24-25, Sadi in view of Xu and Papst teaches the diagonal fan according to claim 16 above. Sadi further discloses the guide vanes of the outlet guide vane device, in the axial cross-section, are arcuately curved and/or formed in a profile shape, and the guide vanes of the outlet guide vane device are three-dimensionally curved (Sadi: “The outlet guide vanes are curved multi-dimensionally, wherein their leading edges preferably are crescent-shaped and their trailing edges are preferably serrated or of a wavy shape”; see also Figures 2 and 5 of Xu with the arc curved vanes of the outlet guide vane device).
Regarding claims 27-28, Sadi in view of Xu and Papst teaches the diagonal fan according to claim 16 above. Sadi further discloses a maximum diameter G of a hub region of the outlet guide vane device is greater than a maximum diameter F of a hub of the diagonal impeller, such that the hub region of the outlet guide vane device covers the hub of the diagonal impeller as seen in an axial projection, and the outlet guide vane device has a motor mount for the electric motor in its hub region (Sadi, Figures 1-2; Xu, Figures 2-4).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sadi (US 9103352) in view of Xu (US 11242868) and Papst (US 4221546), and further in view of Delta (CN 101265923).
Sadi in view of Xu and Papst teaches the diagonal fan according to claim 16 above.
Sadi fails to teach the outlet guide vane device has an axial extension C and the diagonal impeller has an axial impeller width D, and the ratio of the axial extension C to impeller width D is configured such that 0.30 <=C/D<= 0.75, in particular 0.4 <=C/D<= 0.5.
Delta teaches an axial fan (Figure 2) with blades (212) and a housing (20), and an outlet guide vane device (205) which has an axial extension (207) C and the diagonal impeller has an axial impeller width D (Figure 2). Delta further teaches that the geometry and shape of the extension is chosen such that air vortex is prevented from being formed at the air outlet and thereby reduce noise (see Figure 3 of Delta vs. conventional).
Because Delta teaches the utilization of an axial extension, and the extension is shaped and designed for the purposes of optimizing noise reduction relative to the fan and its diameter, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Sadi such that the outlet guide vane device has an axial extension C and the diagonal impeller has an axial impeller width D, and the ratio of the axial extension C to impeller width D is configured such that 0.30 <=C/D<= 0.75, in particular 0.4 <=C/D<= 0.5 as taught by Delta for the purposes of optimizing and reducing noise during fan operation.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi (US 9103352) in view of Xu (US 11242868) and Papst  (US 4221546), and further in view of Heli (US 9816513).
Sadi in view of Xu and Papst teaches the diagonal fan according to claim 16 above.
Sadi fails to teach the diagonal impeller has a slinger ring, that surrounds the impeller vanes distributed in the circumferential direction and the slinger ring determines the outflow angle of the diagonal impeller, and wherein the inlet nozzle is arranged on the intake side of the housing and extends into the slinger ring in the axial direction.
Heli teaches an axial fan (150) with blades (151) and a shrouded slinger ring (unlabeled, surrounds the fan blades in an annular fashion), and the shrouded slinger determines the outflow angle of the impeller (see the slinger being curved outward towards the exit). The inlet nozzle (defined by thickness T) is arranged on the intake side of the housing and extends into the slinger ring (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Sadi such that the diagonal impeller has a slinger ring, that surrounds the impeller vanes distributed in the circumferential direction and the slinger ring determines the outflow angle of the diagonal impeller, and wherein the inlet nozzle is arranged on the intake side of the housing and extends into the slinger ring in the axial direction as taught by Heli for the purposes of providing improved stiffness and stability to the fan through the shroud, and reducing losses as the gap between blade tips and nozzle is reduced through the shroud, thereby improving efficiency and reducing noise.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745